Citation Nr: 1104007	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08-29 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen the previously denied claim for entitlement 
to service connection for arthritis, to include rheumatoid 
arthritis and osteoarthritis.

2.  Entitlement to service connection for left knee 
chondromalacia patella.

3.  Entitlement to service connection for acne, to include 
residual scarring from acne.


REPRESENTATION

Veteran represented by:	Margaret Ann Matthews, Claims 
Agent




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1978 to October 
1981.  The Veteran also served in the United States Army 
Reserves.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 RO decision, which denied an 
application to reopen a previously denied claim for service 
connection for rheumatoid arthritis; and a September 2007 RO 
decision, which denied claims for service connection for left 
knee chondromalacia patella and acne.

The Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a previously 
denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  The following decision addresses this 
question.

In July 2008, a local hearing was held before a Rating Veterans 
Services Representative at the Boston, Massachusetts RO.  In 
November 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Boston, Massachusetts RO.  
Transcripts of these proceedings have been associated with the 
claims folder.

The Board notes that the Veteran's February 2008 notice of 
disagreement (NOD) was vague as to exactly which claims the 
Veteran was appealing.  However, as the issues on appeal were 
clarified at both of the aforementioned hearings, and the Veteran 
has not indicated that he intended to appeal any other claims 
than those currently on appeal, the Board will proceed to 
adjudicate only the claims listed above. 

The Board notes that the April 2006 rating decision characterized 
the Veteran's claim as an application to reopen a previously 
denied claim for service connection for rheumatoid arthritis.  
However, the Veteran later clarified at the November 2010 hearing 
that that he was intending to claim service connection for 
osteoarthritis.  As such, the Board has recharacterized the issue 
on appeal as an application to reopen a previously denied claim 
for service connection for arthritis, to include rheumatoid 
arthritis and osteoarthritis.

The record reflects that the Veteran's representative submitted 
additional evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by the 
agency of original jurisdiction in accord with 38 C.F.R. § 
20.1304.  Additionally, a new medical record dated September 16, 
2010, was received after the statement of the case (SOC) was 
issued.  However, as this record is duplicative of a record 
received in June 2008, the Board may proceed to adjudicate the 
claims with no prejudice to the Veteran.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for left knee 
chondromalacia patella is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a RO decision dated in July 2004, the Veteran's 
application to reopen his previously denied claim of service 
connection for rheumatoid arthritis was denied on the basis that 
the Veteran failed to report for a VA examination.  Thus, 
evidence expected from this examination which may have shown that 
rheumatoid arthritis, which existed prior to entrance into active 
duty, was aggravated by active duty could not be considered. 

2.  Evidence received since the July 2004 RO decision is not 
cumulative or redundant, and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
arthritis, to include osteoarthritis and rheumatoid arthritis.

3.  There is clear and unmistakable evidence demonstrating that 
the Veteran had arthritis prior to his entry into active military 
service; however, the evidence does not clearly and unmistakably 
show that the Veteran's pre-existing disability was not 
aggravated by military service.

4.  There is clear and unmistakable evidence demonstrating that 
the Veteran had acne prior to his entry into active military 
service; however, the evidence does not clearly and unmistakably 
show that the Veteran's pre-existing disability was not 
aggravated by military service.


CONCLUSIONS OF LAW

1.  The July 2004 RO decision denying the Veteran's application 
to reopen his previously denied claim of service connection for 
rheumatoid arthritis is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence sufficient to reopen the Veteran's 
claim of service connection for rheumatoid arthritis has been 
submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).

3.  Service connection for arthritis is warranted.  See 38 
U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); VAOPGCPREC 3-03 (July 16, 2003); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

4.  Service connection for acne, to include residual scarring 
from acne is warranted.  See 38 U.S.C.A. §§ 1110, 1111, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); VAOPGCPREC 3-03 
(July 16, 2003); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection for 
arthritis, to include osteoarthritis and rheumatoid arthritis, 
and acne, to include residual scarring from acne, the benefits 
sought on appeal have been granted, as discussed below.  As such, 
the Board finds that any error related to the VCAA on these 
claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 
Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).
 
To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include arthritis, may be presumed to have 
been incurred in service when manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. 
App. 261 (2003); Wagner v. Principi, No. 02-7347 (Fed. Cir. June 
1, 2004).

However, where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides that 
"[a] preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, unless 
there is a specific finding that the increase in disability is 
due to the natural progress of the disease."  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2010).  For Veterans who 
served during a period of war or after December 31, 1946, clear 
and unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an increase 
in severity during service, and clear and unmistakable evidence 
includes medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress of 
the condition.  38 C.F.R. § 3.306(b) (2010).  Temporary or 
intermittent flare-ups of symptoms of a preexisting condition, 
alone, do not constitute sufficient evidence for a non-combat 
Veteran to show increased disability for the purposes of 
determinations of service connection based on aggravation under 
section 1153 unless the underlying condition worsened.  Davis v. 
Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1) (2010).

1.  Whether new and material evidence has been received 
sufficient to reopen the previously denied claim for entitlement 
to service connection for arthritis, to include rheumatoid 
arthritis and osteoarthritis.

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for arthritis, to include rheumatoid arthritis and 
osteoarthritis.  After review of the evidence of record, the 
Board finds that new and material evidence has been submitted.

The Board notes that the Veteran was denied service connection 
for rheumatoid arthritis in June 2004 RO and July 2004 RO 
decisions.  Rating actions are final and binding based on 
evidence on file at the time the claimant is notified of the 
decision and may not be revised on the same factual basis except 
by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2010).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a NOD with the decision, 
and the decision becomes final if an appeal is not perfected 
within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2010).  
The Veteran was notified of the June 2004 RO decision via a June 
16, 2004, letter.  The claim was readjudicated as a claim to 
reopen in July 2004.  The Veteran was notified of the July 2004 
RO decision via a July 28, 2004, letter.  He did not file a 
timely appeal.  Therefore, the July 2004 rating decision became 
final.  See 38 U.S.C.A. § 7105 (West 2002).  In order to reopen a 
claim which has been denied by a final decision, the claimant 
must present new and material evidence.  38 U.S.C.A. § 5108 (West 
2002).  

New evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2010).   

According to the United States Court of Appeals for Veterans 
Claims (Court), the pertinent VA law requires that in order to 
reopen a previously and finally disallowed claim, there must be 
new and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis.  See Evans v. 
Browns, 9 Vet. App. 273 (1996).  When determining whether the 
claim should be reopened, the credibility of the newly submitted 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 
(1992).

The basis for the July 2004 denial was that the Veteran failed to 
report for a VA examination.  Thus, evidence expected from this 
examination which may have shown that rheumatoid arthritis, which 
existed prior to entrance into active duty, was aggravated by 
active duty could not be considered.  At the time of this denial, 
service treatment records, VA medical records, and statements 
submitted by the Veteran were considered. 

The new evidence submitted since this denial consists of 
statements and hearing testimony from the Veteran, personnel 
records, medical literature, and VA medical records.

With regard to the VA medical records, the Board notes that the 
claims file contains a June 2008 letter from a VA physician.  In 
this letter, the physician stated that the Veteran's lifelong 
struggle with the severe disability of arthritis and chronic 
pain, starting in childhood, was undoubtedly aggravated by his 
military service.  

Therefore, as the newly submitted medical evidence addresses the 
issue of aggravation of the Veteran's pre-existing arthritis by 
his military service, the Board concludes that it satisfies the 
low threshold requirement for new and material evidence.  As 
such, the claim is reopened.  The Board will now turn to 
evaluating the merits of this claim.

The Veteran is claiming entitlement to service connection for 
arthritis.  Specifically, the Veteran has asserted that he had a 
pre-existing arthritis disability that was aggravated during his 
active duty.  In a May 2007 statement, the Veteran indicated that 
he underwent hard physical training and had to run in boots in 
service.

A review of the service treatment records reveals an October 1977 
Report of Medical Examination in which it was noted that the 
Veteran was hospitalized for arthritis of the right knee and both 
ankles for 3 months at age 14.  The Veteran's service treatment 
records also contain a September 1978 normal radiographic report 
of the left knee.  It was noted that the Veteran complained of 
left knee pain since childhood and stated that he had arthritis.  
A September 1978 test for the detection of rheumatoid factor 
revealed negative results.  In a September 1978 service treatment 
record, the Veteran reported left knee pain and bilateral ankle 
pain.  The Veteran reported in this treatment record that he had 
a history of pain of the left knee and a history of arthritis.  
The Veteran reported that he was previously hospitalized for 
arthritis at age 14.  The Veteran was diagnosed with left knee 
pain - chondromalacia.  In an October 1978 Report of Medical 
History, the Veteran was noted as having Still's disease at age 
14 with no symptoms over past 5 years.  In a June 1981 service 
treatment record, the Veteran reported having rheumatoid 
arthritis since age 15.  In a September 1981 Report of Medical 
History, the Veteran was noted as having medically established 
juvenile arthritis now in remission.     

The Board acknowledges that the Veteran tested negative for the 
rheumatoid factor in September 1978.  However, in light of the 
fact that it was specifically noted on the October 1977 Report of 
Medical Examination that the Veteran was hospitalized for 
arthritis of the right knee and both ankles for 3 months at age 
14, he repeatedly reported having arthritis prior to his entrance 
into active duty service, and it was noted in the September 1981 
Report of Medical History that he had medically established 
juvenile arthritis, the Board finds that there is clear and 
unmistakable evidence that the Veteran had arthritis of some sort 
that preexisted service.  See Doran v. Brown, 6 Vet. App. 283, 
286 (1994).

However, as set forth in VAOPGCPREC 3-2003, in order to rebut the 
presumption 
of soundness, there must also be clear and unmistakable evidence 
that the disorder was not aggravated during service. 

As noted above, the claims file contains a June 2008 letter from 
a VA physician.  In this letter, the physician indicated that the 
Veteran has been under his care for multiple medical problems 
since 2001.  The Veteran was diagnosed with juvenile rheumatoid 
arthritis as a child in high school.  His blood tests are 
positive for HLA-B27 antigen which is associated with hereditary 
arthritis.  This arthritis condition is the type of chronic 
musculoskeletal condition that can be greatly exacerbated by the 
physical stresses of military service, including the significant 
exertions of boot camp and the difficult work of military life 
(carrying heavy packs, marches, etc.).  The Veteran's lifelong 
struggle with the severe disability of arthritis and chronic 
pain, starting in childhood, was undoubtedly aggravated by his 
military service.  To this day, he is in unremitting pain, 
despite powerful medications and multiple treatment regimens (PT, 
injections, surgery, stress reduction, cognitive therapy, etc.).

The physician who submitted this June 2008 letter resubmitted the 
letter in September 2010.  

As noted above, in order to rebut the presumption of soundness, 
there must be clear and unmistakable evidence that the disorder 
was not aggravated during service.  The Board that the claims 
file does not contain extensive treatment for arthritis during 
service and the September 1981 Report of Medical History 
indicated that the Veteran had medically established juvenile 
arthritis now in remission.  However, in light of the fact that 
the Veteran complained of knee and ankle pain in a September 1978 
service treatment record; the claims file contains letters from 
the Veteran's treating physician specifically opining that his 
arthritis and chronic pain, starting in childhood, was 
undoubtedly aggravated by his military service; and the claims 
file contains no medical opinions to the contrary, it cannot 
reasonably be said that, when viewed in its totality, there is 
clear and unmistakable evidence that the Veteran's pre-existing 
arthritis was not aggravated by service.  See VAOPGCPREC 3-2003. 

Therefore, the Board must find that the Veteran's arthritis is 
the result of aggravation during military service of a 
preexisting disability.  Thus, entitlement to service connection 
is warranted.

2.  Entitlement to service connection for acne, to include 
residual scarring from acne.

The Veteran is claiming entitlement to service connection for 
acne.  Specifically, the Veteran has asserted that he had pre-
existing acne that was aggravated during his active duty.  In a 
May 2007 statement, the Veteran indicated that he was unable to 
clean himself on a regular basis and spent many weeks in the 
field without any bathing facilities.  

A review of the service treatment records reveals that the 
Veteran sought treatment for acne consistently throughout his 
active duty.  In an October 1977 Report of Medical History, the 
Veteran was noted as having acne of the face, shoulders, and 
back.  He was noted on the October 1977 Report of Medical 
Examination as having acne vulgaris.  In November 1978, the 
Veteran was noted as having acne vulgaris.  In a January 1979 
service treatment record, it was noted that the Veteran's acne 
was getting better.  However, some scarring and inflammation was 
noted.  In an August 1981 service treatment record, the Veteran 
was noted as having very active acne vulgaris.  In a later August 
1981 service treatment record, the Veteran reported that his acne 
is much improved.  In a September 1981 service treatment record, 
the Veteran was diagnosed with severe acne vulgaris of the face 
and back.  In an October 1981 Report of Medical Examination, the 
Veteran was noted as having longstanding acne vulgaris with 
moderate scarring.  

In light of the fact that it was specifically noted in an October 
1977 Report of Medical History that the Veteran had acne of the 
face, shoulders, and back, and he was noted in the October 1977 
Report of Medical Examination as having acne vulgaris, the Board 
finds that there is clear and unmistakable evidence that the 
Veteran had acne that preexisted service.  See Doran v. Brown, 6 
Vet. App. 283, 286 (1994).

However, as set forth in VAOPGCPREC 3-2003, in order to rebut the 
presumption 
of soundness, there must also be clear and unmistakable evidence 
that the disorder was not aggravated during service. 

With regard to a current disability, the claims file contain a 
June 2008 VA treatment record, which noted that the Veteran had 
acne scarring of the back and face.  The Veteran reported in this 
treatment record that he had significant pustular acne during 
service.  He reported that he was in the field for 5 weeks and 
sometimes not treated.  Even out of the field, conditions were 
not clean and there was no ability to bathe.  The Veteran was 
noted as having no acne at this time.  However, the examiner 
noted that there is significant pitted acne scarring of the 
entire upper back and acne scarring on both cheeks and neck.  

The Board notes that the Veteran is competent to offer a 
description of the symptoms he experienced in service, and to 
describe a continuity of symptoms since service.  A layperson, 
such as the Veteran, is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As noted above, in order to rebut the presumption of soundness, 
there must be clear and unmistakable evidence that the disorder 
was not aggravated during service.  The Board that the claims 
file does not contain a current medical opinion linking the 
Veteran's acne or residual scarring from acne to his active duty.  
However, in light of the fact that the Veteran was not noted upon 
entrance or on the October 1977 Report of Medical Examination or 
Report of Medical History as having scarring, the Veteran sought 
treatment consistently throughout his active duty service for 
acne; he was specifically noted in the October 1981 Report of 
Medical Examination as having longstanding acne vulgaris with 
moderate scarring; he has been noted in current medical records 
as having significant pitted acne scarring of the entire upper 
back and acne scarring on both cheeks and neck; and he reported 
at both the July 2008 hearing and the November 2010 hearing that 
he observed an increase in his acne condition during service, an 
observation that he is competent to make; it cannot reasonably be 
said that, when viewed in its totality, there is clear and 
unmistakable evidence that the Veteran's pre-existing acne was 
not aggravated by service.  See VAOPGCPREC 3-2003. 

Therefore, the Board must find that the Veteran's acne or 
residual scarring from acne is the result of aggravation during 
military service of a preexisting disability.  Thus, entitlement 
to service connection is warranted.




ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for arthritis, the Veteran's claim is 
reopened.  To this extent, the appeal is granted.

Entitlement to service connection for arthritis is granted.  

Entitlement to service connection for acne, to include residual 
scarring from acne is granted.


REMAND

The Veteran is seeking entitlement to service connection for left 
knee chondromalacia patella.  After a thorough review of the 
Veteran's claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of this claim.

A review of the service treatment records reveals that a 
September 1978 radiographic report of the left knee was normal.  
It was noted that the Veteran complained of left knee pain since 
childhood and stated that he had arthritis.  In a September 1978 
service treatment record, the Veteran reported left knee pain.  
He again indicated that had a history of pain of the left knee 
and a history of arthritis.  The Veteran reported that he was 
previously hospitalized for arthritis at age 14.  The Veteran was 
diagnosed with left knee pain - chondromalacia.

As an initial matter, the Board notes that, in a March 2010 
statement submitted by the Veteran's representative, it was 
indicated that the Veteran is currently receiving Social Security 
Administration (SSA) disability benefits.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This includes a duty to assist the Veteran in 
obtaining records in the custody of federal government agencies.  
Id.  See also Tetro v. Gober, 14 Vet. App. 110 (2000). 

Therefore, this issue must be remanded in order to obtain any 
available SSA records relating to the Veteran's claimed 
chondromalacia of the left knee. 

The Board also notes that it appears from the July 2008 hearing 
transcript that the Veteran may have received medical treatment 
for a left knee condition at a VA facility in Bedford in 1982 or 
1983.  As such, an attempt must be made to locate any records of 
medical treatment that the Veteran may have received for his left 
knee in 1982 or 1983 at the Bedford, Massachusetts, VA facility.  
The RO should also take this opportunity to obtain any recent VA 
treatment records relating to the Veteran's claim that have not 
yet been associated with the claims file.  

Furthermore, the Board notes that the Veteran served in the 
Reserves following his active duty service.  As such, the 
Veteran's medical records from the Army Reserves, if available, 
should be located and associated with the claims file.

The Board also notes that the Veteran submitted an Authorization 
and Consent to Release Information Form in March 2006, in which 
he indicated that he received medical care from a Dr. B from 1982 
to 2000 and a Dr. J from 1995 to 2000.  As noted, VA has an 
obligation under the VCAA to assist claimants in obtaining 
evidence, to include relevant records from VA or private medical 
care providers.  38 C.F.R. § 3.159 (2010).  Therefore, an attempt 
must be made to locate any private treatment records relating to 
the Veteran's claimed left knee disability that have not yet been 
associated with the claims file.
  
Finally, as it appears that the Veteran was diagnosed with 
chondromalacia of the left knee during service, and it does not 
appear that the Veteran had a diagnosis of chondromalacia prior 
to service, the Board finds that a VA examination should be 
provided based on a complete review of the claims file.  38 
U.S.C.A. § 5103A (West 2002).  As such, the Veteran should be 
scheduled for a VA examination to determine whether he has a 
current diagnosis of chondromalacia patella of the left knee that 
is separate and distinct from his already service-connected 
arthritis, and, if so, whether this current chondromalacia 
patella of the left knee was caused or aggravated by his active 
duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(if the medical evidence of record is insufficient, the Board is 
free to supplement the record by seeking an advisory opinion or 
ordering a medical examination). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Obtain any and all of the Veteran's SSA 
records.  Specifically, any SSA records 
concerning disability benefits awarded for 
a left knee disability must be obtained.  

2.	Locate and obtain all relevant VA 
treatment records that have not yet been 
associated with the claims file to include 
records from the VA Medical Center (VAMC) 
in Bedford, Massachusetts, the VAMC in 
West Haven, Connecticut, and the VAMC in 
Jamaica Plain, Massachusetts.  Recent 
treatment records from the Bedford VAMC, 
as well as treatment records from 1982 and 
1983, should be obtained.

3.	Obtain all available medical records from 
the Veteran's service in the Reserves and 
associate them with the claims file.

4.	Send to the Veteran a letter requesting 
that he provide sufficient information, 
and if necessary, authorization to enable 
the RO to obtain any additional pertinent 
evidence not currently of record, to 
specifically include any possible 
treatment records relating to his left 
knee complaints from Dr. B and Dr. J, 
referred to in the March 2006 
Authorization and Consent to Release 
Information Form.  The RO should also 
invite the Veteran to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  Associate any 
records received, including negative 
responses, with the claims file.

5.	After all aforementioned relevant 
records have been associated with the 
claims file, schedule the Veteran for a 
VA examination for his claimed 
chondromalacia patella of the left knee.  
All appropriate tests and studies should 
be performed and all clinical findings 
reported in detail.  The claims file 
should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been reviewed.  
Additionally, the examiner should elicit 
from the Veteran a history of symptoms 
relating to his chondromalacia patella of 
the left knee.  After reviewing the file, 
examining the Veteran, and noting his 
reported history of symptoms, the examiner 
should determine whether the Veteran has a 
current diagnosis of chondromalacia 
patella of the left knee, or any other 
left knee disability, that is separate and 
distinct from his already service-
connected arthritis.  Then, an opinion 
should be provided as to whether it is at 
least as likely as not that his left knee 
chondromalacia patella or left knee 
disorder, other than arthritis, was caused 
or aggravated by his active duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinions provided.

6.	Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, the 
Veteran should be provided a supplemental 
statement of the case (SSOC), which includes 
a summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


